18-11358-mew          Doc 681        Filed 01/25/19 Entered 01/25/19 10:51:23                       Main Document
                                                   Pg 1 of 6


     Justin E. Rawlins (admitted pro hac vice)
     Daniel J. McGuire (admitted pro hac vice)
     Carrie V. Hardman
     WINSTON & STRAWN LLP
     200 Park Avenue
     New York, NY 10166
     Tel: (212) 294-6700
     Fax: (212) 294-4700

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                   Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                          Case No. 18-11358 (MEW)

                              Debtors.                        (Jointly Administered)


              NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                        ON JANUARY 29, 2019 AT 11:00 A.M. (ET)

        PLEASE TAKE NOTICE that a hearing (the “Hearing”) has been scheduled for January
 29, 2019 at 11:00 AM (Eastern Time) before the Honorable Michael E. Wiles in Courtroom 617,
 United States Bankruptcy Court for the Southern District of New York, One Bowling Green, New
 York, New York 10004.

        PLEASE TAKE FURTHER NOTICE that an agenda for the Hearing is set forth below.
 Copies of each pleading identified below can be viewed on the Court’s website at
 www.nysb.uscourts.gov and the website of the Debtors’ proposed notice and claims agent, Prime
 Clerk LLC, at https://cases.primeclerk.com/relativity.




 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
18-11358-mew     Doc 681     Filed 01/25/19 Entered 01/25/19 10:51:23           Main Document
                                           Pg 2 of 6


                                  HEARING AGENDA
                            JANUARY 29, 2019 AT 11:00 AM (ET)

 A. CLAIM OBJECTIONS

    1. Hearing on First Omnibus Claims Objections. Debtors’ First Omnibus Objections to
       Certain Claims (Books and Records) [Docket No. 655].

                  Response Deadline:       The response deadline was January 22, 2019 at 4:00
                                           p.m. ET.

                  Responses Received:

                  a. Response of Illinois Department of Revenue to First Omnibus Objection to
                     Claims 58 Against Relativity Holdings, LLC [Docket No. 665].

                  Status:                  The hearing on this matter will be going forward.

    2. Hearing on Second Omnibus Claims Objection. Debtors’ Second Omnibus Objection to
       Certain Claims (Late Filed Trade Claims; Trade Claims for Reclassification) [Docket No.
       656].

                  Response Deadline:       The response deadline was January 22, 2019 at 4:00
                                           p.m. ET.

                  Responses Received:

                  a. Response of Grand Slam Music Inc. to Second Omnibus Objection to
                     Certain Claims [Dkt. 656] in Defense of Claims No. 59, 60, & 62 [Docket
                     No. 675].

                  Status:                  The hearing on this matter will be going forward.

    3. Hearing on Third Omnibus Claims Objection. Debtors’ Third Omnibus Objection to
       Certain Claims (Claims of RM Bidder LLC) [Docket No. 657].

                  Response Deadline:       The response deadline was January 22, 2019 at 4:00
                                           p.m. ET.

                  Responses Received:

                  a. Informal response received from RM Bidder LLC.

                  Status:                  The Debtors and RM Bidder LLC have reached a
                                           resolution in principle relating to this claim objection
                                           and expect to file a proposed stipulation for
                                           consideration in advance of this hearing.




                                              2
18-11358-mew    Doc 681    Filed 01/25/19 Entered 01/25/19 10:51:23           Main Document
                                         Pg 3 of 6


 B. CONFIRMATION HEARING

    4. Hearing on Confirmation of Second Amended Joint Plan of Liquidation. Notice of
       Filing of Second Amended Joint Plan of Liquidation and Related Disclosure Statement
       [Docket No. 635]

                 Response Deadline:        The response deadline was January 18, 2019 at 4:00
                                           p.m. ET.

                 Responses Received:

                 a. Limited Objection and Conditional Notice of Election Under Section
                    365(N) of the Bankruptcy Code of Entertainment One Ltd. [Docket No.
                    670].

                 Related Documents:

                 a. Disclosure Statement for Debtors’ and Creditors’ Committee’s Second
                    Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code
                    [Docket No. 634].

                 b. Debtors’ and Creditors’ Committee’s Second Amended Joint Liquidating
                    Plan Under Chapter 11 of the Bankruptcy Code [Docket No. 633].

                 c. Notice of Filing of Second Amended Plan and Related Disclosure Statement
                    [Docket No. 635].

                 d. Order (I) Approving the Adequacy of the Disclosure Statement, (II)
                    Approving the Solicitation and Notice Procedures With Respect to
                    Confirmation of Debtors’ and the Creditors’ Committee’s Joint Plan of
                    Liquidation, (III) Approving the Forms of Ballots and Notices in
                    Connection Therewith, (IV) Scheduling Certain Dates With Respect
                    Thereto, and (V) Granting Related Relief [Docket No. 636].

                 e. Notice of Hearing to Consider Confirmation of Debtors’ and Creditors’
                    Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of
                    the Bankruptcy Code [Docket No. 637].

                 f. Affidavit of Service of Solicitation Materials [Docket No. 646].

                 g. Affidavit of Publication [Docket No. 658].

                 h. Notice of Plan Supplement [Docket No. 648].

                 i. Notice of Filing of Corrected Exhibit B to Plan Supplement [Docket No.
                    650].




                                              3
18-11358-mew    Doc 681     Filed 01/25/19 Entered 01/25/19 10:51:23          Main Document
                                          Pg 4 of 6


                  j. Notice of Filing of Proposed Liquidating Trustee’s Declaration in Support
                     of Plan and Plan Supplement [Docket No. 663].

                  k. Debtors’ Memorandum of Law in Support of Confirmation of Debtors’ and
                     Creditor’s Committee’s Second Amended Joint Liquidating Plan Under
                     Chapter 11 of the Bankruptcy Code [Docket No. 671].

                  l. Declaration of Colin M. Adams in Support of Confirmation of the Debtors’
                     and the Creditor’s Committee’s Second Amended Joint Liquidating Plan
                     Under Chapter 11 of the Bankruptcy Code [Docket No. 672].

                  m. Declaration of James Daloia of Prime Clerk LLC Regarding the
                     Solicitation of Votes and Tabulation of Ballots Case on the Debtors’ and
                     Creditor’s Committee’s Second Amended Joint Liquidating Plan Under
                     Chapter 11 of the Bankruptcy Code [Docket No. 676].

                  Status:   The hearing will be going forward.

 C. STATUS CONFERENCE

    5. [Chapter 11 Case No. 15-11989-MEW] Motion to Dismiss Case No. 15-11989. Motion
       for an Order Converting These Cases Under Chapter 7 of the Bankruptcy Code or,
       Alternatively, Dismissing These Chapter 11 Cases [Case No. 15-11989; Docket No. 2330]

                  Status:   The status conference on this matter will be going forward.

 D. ADJOURNED (OR RESOLVED) MATTERS

    6. Continued Hearing on Certain Cure and Assumption and Assignment Objections.
       Notice of Adjournment and Continued Hearing on Certain Cure and Assumption and
       Assignment Objections [Docket No. 549]

                  Response Deadline:       Pursuant to the Notice [Docket No. 549], the
                                           deadline to object has passed.

                  Responses Received:      See chart below; see also Statement and Reservation
                                           of Rights of the Official Committee of Unsecured
                                           Creditors to the Debtors’ Notice of (I) Proposed
                                           Assumption and Assignment of Executory Contracts
                                           and Unexpired Leases in Connection with Sale and
                                           (II) Associated Cure Costs [Docket No. 400].

                  Status:                  See chart below




                                              4
18-11358-mew      Doc 681      Filed 01/25/19 Entered 01/25/19 10:51:23             Main Document
                                             Pg 5 of 6


        The Assumption and Cure Objections

               Name                  Dkt. No.     Contract Nos.                   Status
  IATM, Inc.                        363         1542-1548             Continued to March 19, 2019 at
                                                                      11:00 AM (ET)
  Kevin Costner, BlackWhite, 367                445-457, 1771-1773    Continued to March 19, 2019 at
  LLC and Tig Films, Inc.                                             11:00 AM (ET)
  Steven Soderbergh and Populist 410            2500,                 Continued to March 19, 2019 at
  Pictures, Inc.                                2503,                 11:00 AM (ET)
                                                3250
  Tarsem Singh and Oedipus 413                  2331, 2332, 2333,   Continued to March 19, 2019 at
  Productions, Inc.                             2334, 3340          11:00 AM (ET)
  UME                      423                  3604-3608,    3610, Partial resolution has been
                                                3611, 3613-3626,    reached, and the parties are
                                                3630                working to resolve the
                                                                    remaining issues; the hearing
                                                                    with respect to the remaining
                                                                    unresolved issues is continued
                                                                    to March 19, 2019 at 11:00
                                                                    AM (ET)
  Viacom                            433         2452, 2453, 3255, Continued to March 19, 2019 at
                                                3694, 3695          11:00 AM (ET)
  Paramount                         433         2435, 2436, 2437, Continued to March 19, 2019 at
                                                2438, 2439, 2440, 11:00 AM (ET)
                                                2448
  Informal objection by Sony                    3147,    3150-3155, Continued to March 19, 2019 at
  Music Entertainment                           3159,    3161-3168, 11:00 AM (ET)
                                                3170, 3171, 3174-
                                                3177,    3179-3187,
                                                3189, 3190
  Informal objection by Walt                    3778-3782           Such matter has been
  Disney Pictures                                                   consensually resolved.
  Informal objection by Twentieth               3524                Continued to March 19, 2019 at
  Century Fox Film Corporation                                      11:00 AM (ET)




                                                  5
18-11358-mew    Doc 681     Filed 01/25/19 Entered 01/25/19 10:51:23      Main Document
                                          Pg 6 of 6



  Dated: January 25, 2019        WINSTON & STRAWN LLP
         New York, NY
                                 By: /s/ Carrie V. Hardman
                                     Justin E. Rawlins (admitted pro hac vice)
                                     Daniel J. McGuire (admitted pro hac vice)
                                     Carrie V. Hardman
                                     200 Park Avenue
                                     New York, NY 10166
                                     Tel: (212) 294-6700
                                     Fax: (212) 294-4700

                                      Counsel to the Debtors and Debtors in Possession




                                            6
